DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/6/22 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6, 7, 10, 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claim amendment now recites that “three edges of the plexiglass other than the front edge abut with the left edge, the rear edge, and the right edge of the plate.”  The term “abut” does not appear in the specification. The commonly understood meaning of “abut” is “to terminate at a point of contact”, “to touch or lean on”.  This is not supported by the disclosure which clearly shows a spacer that prevents contact between the plexiglass and the plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Skoog (US-6367181) and further in view of Davis (US-6446375).
	As to claims 1-3, 6, 10, 11, Thompson teaches a placard holding comprising a plate 14 that is proportional to the size of the placard M, a frame comprising parallel bars 18 and a crossbar 16, and a plexiglass 12 coupled over the frame (see Thompson figure 1, 2, column 3 lines 45-65).
The specific dimensions are not patentable because they are not critical to any functional purpose of the invention and merely changing the size of any component is within the ordinary capabilities of one skilled in the art and would have been obvious in order to adapt the device to a differently sized placard, or display space. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).  As such, it would have been obvious to one of ordinary skill in the art to construct the plate of the claimed dimensions to provide a placard holder for a different shape placard.
Thompson lacks apertures and rivets.  Skoog teaches a display holder with a plate and a transparent cover and a spacer frame (see Skoog figure 3) and further including apertures drilled for rivets 18 (see Skoog column 2 line 67 to column 3 line 4 and column 3 lines 22-28).  It would have been obvious to one of ordinary skill in the art to form the placard holder of Thompson with apertures and rivets as taught by Skoog, in order to attach the holder to a vehicle with predictable results.
Thompson teaches three edges joined, but does not clearly show an exposed front edge with a U-shaped cutout.  Davis teaches a placard holder for a vehicle that includes a U-shaped cutout 90 on a front edge of a transparent panel (see Davis, figure 5 and 8).  It would have been obvious to one of ordinary skill in the art to include a U-shaped cutout in the front edge of the panel in order to facilitate grasping and inserting/removing the inserted display placard.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson (US-5241768) in view of Skoog (US-6367181) and further in view of Davis (US-6446375) and further in view of Knapschaefer (US-2015/0068076).
As to claim 7, Thompson does not teach that the spacer pieces 18, 16 are aluminum.  Knapschaefer teaches a placard holder comprising a frame and a transparent cover and teaches that plexiglass and aluminum are appropriate materials for any of the pieces thereof. (see Knapschaefer paragraphs 0046, 0048).  It would have been obvious to one of ordinary skill in the art to make the spacer frame pieces of Thompson from aluminum in order to make the holder strong, lightweight and weather resistant and further since the mere selection of materials from among those known in the art requires only routine skill in the art and would have yielded predictable results.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new grounds of rejection. As discussed in the rejection above, Davis is cited to show the newly recited limitations of a U-shaped cutout.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636